Citation Nr: 1536736	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-31 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 7, 2007, for the assignment of a 10 percent rating for headaches. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO in Philadelphia, Pennsylvania, currently has original jurisdiction over the Veteran's claim. 

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2014.  During the hearing, the Veteran received assistance from a Veterans Benefits Counselor as authorized under 38 C.F.R. § 20.701 (2015).  

In November 2014, the Board remanded the Veteran's claim for additional development.  For the reasons indicated below, the Board finds that the agency of original jurisdiction (AOJ) complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

For the one-year period prior to the filing of the Veteran's claim for increase, beginning on August 7, 2006, the service-connected headache disability was manifested by characteristic prostrating attacks averaging one in 2 months over the last several months. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date of August 7, 2006, for the assignment of a 10 percent rating for the service-connected headache disability are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.124a, including Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court found that the VCAA notice requirements applied to all elements of a claim.

      A. Duty to Notify

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103 through a letter dated in October 2007.  This letter informed the Veteran of the evidence needed to obtain an earlier effective date and of his and VA's respective duties for obtaining evidence.  This letter comported with the general notice provisions under Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess v. Nicholson, 19 Vet. App. 473 (2006).

      B. Duty to Assist

VA has also satisfied its duties to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, and VA examination reports.  In its November 2014 remand, the Board instructed the AOJ to request the Veteran's records from the Social Security Administration (SSA).  These records were subsequently obtained and associated with the claims file.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

As an additional matter regarding the duty to assist, during the May 2014 hearing, the undersigned Veterans Law Judge explained the issue on appeal and asked questions that suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Law and Regulations

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(3); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

III. Analysis 

The Veteran is seeking an effective date earlier than August 7, 2007, for the assignment of a 10 percent rating for headaches.  During the May 2014 hearing, the Veteran testified that he moved in 2001 and did not receive notice of a prior June 2001 rating decision that continued the noncompensable rating assigned to his service-connected headache disability.  In essence, he contends that the June 2001 rating decision did not become final, and the effective date for the increase of his headache disability rating should be based on his prior claim.

As noted, in general, the effective date of an evaluation and award of compensation based on an original claim, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

      A. Date of Claim

The Veteran filed a claim seeking a compensable rating for his service-connected headache disability in December 2000.  On his claim, the Veteran provided an address in Long Island City, New York, and a VA treatment record from October 2000 indicates that this address belonged to a "shelter."  During the pendency of this claim, mail sent to this address was returned in April 2001.  The returned mail indicates that the Veteran moved and did not leave a forwarding address.  The June 2001 rating decision which denied his claim, along with a copy of his appellate rights, was also mailed to this address and subsequently returned to the RO as undeliverable.  This mail was also returned with a stamp indicating that there was no forwarding address for the Veteran.  

The Veteran contends that he is entitled to an earlier effective date because he did not receive notice of the June 2001 rating decision.  See, e.g., the August 2010 Substantive Appeal.  Specifically, the Veteran argues that when the RO issued its decision, he had moved to "a new address [and] no one could locate [him] at that time."  Id.  In essence, he contends that his prior claim has remained pending because he never received a copy of the RO's decision and his effective date should be based on the December 2000 claim. 

There is a presumption of regularity under which Government officials are presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  This includes a presumption that "the Secretary properly discharged his official duties by mailing a copy of a VA decision to the last known address of the appellant and the appellant's representative, if any, on the date that the decision was issued."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Although the presumption may be rebutted by clear evidence that the mailing procedures were not regular or were not followed in a particular instance, "[a]n 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.'"  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (quoting Jones v. West, 12 Vet. App. 98, 102 (1998)).  The burden is upon the party asserting an administrative irregularity to produce evidence to rebut the presumption.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  

The Veteran's argument that he did not receive a copy of the June 2001 rating decision is not sufficient to rebut the presumption of administrative regularity.  Although the rating decision was returned as undeliverable, it is undisputed that it was mailed to his last known address of record.  In fact, during the May 2014 hearing, the Veteran testified that he left the Long Island City address prior to the issuance of the rating decision and did not inform VA of his new address because he did not have one.  See Hearing Tr. at 7 - 8.  Therefore, the presumption of administrative regularity has not been rebutted. 

Although the presumption of administrative regularity has not been rebutted, the Court has held that where "an RO has sent to a veteran notice of an RO decision but that notice was returned as undeliverable, that RO has the obligation to ascertain by a review of the claims file whether there are 'other possible and plausible addresses' for the veteran."  Woods v. Gober, 14 Vet. App. 214, 220-21 (2000) (quoting Cross v. Brown, 9 Vet. App. 18, 19-20 (1996)).  

In this case, the Veteran has acknowledged that there were no other possible or plausible addresses for the RO to have mailed the rating decision.  As noted, during the May 2014 hearing, the Veteran testified that he did not provide VA with an alternative address prior to leaving his Long Island City address.  See Hearing Tr. at 7-8.  In his Substantive Appeal, he reported that "no one could locate [him] at" the time of the June 2001 rating decision.  Furthermore, the Veteran provided the same Long Island City address in correspondence with VA since he filed his December 2000 claim.  In fact, the claims file reflects that the Veteran used this address for at least eight years prior to filing his December 2000 claim.  See a June 1992 statement.  Accordingly, although VA had an obligation to review the claims file to ascertain whether there were other possible addresses, the record does not refect that any alternatives existed and the Veteran has acknowledged that he was unreachable. 

In this capacity, the Board observes that 

[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.  It is only where a file discloses other possible and plausible addresses that an attempt should be made to locate him at the alternate known address . . . .

Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Based on the above, the Board finds that the June 2001 rating decision which denied the Veteran's claim of entitlement to a compensable rating for headaches is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.300, 20.302 (2015).  This decision and a copy of his appellate rights were mailed to the Veteran's last known address.  No appeal was taken from that determination and no new and material evidence was received within one year. 

The applicable statutory and regulatory provisions require that VA look to all communications from a claimant that may be interpreted as application or claim, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  38 C.F.R. § 3.155(a).  

A review of the record shows that there are no communications from the Veteran or a representative of the Veteran to VA that can be interpreted as a claim for increase after the June 2001 rating decision and prior to the August 2007 claim for an increased rating.  The Veteran has also not identified any potential claim or argued that he submitted a claim during this time period.  Accordingly, the Board concludes that the date of receipt of the Veteran's claim for an increased rating for his service-connected headaches is August 7, 2007.

	B. Date Entitlement Arose

Having determined that the Veteran's claim was filed on August 7, 2007, the Board must now determine when entitlement to an increased rating arose, that is when it was factually ascertainable that an increase in disability occurred.  The time frame in question starts a year before the August 7, 2007 date, i.e., from August 7, 2006. 

As discussed, the Veteran's headaches have been assigned a noncompensable rating prior to August 7, 2007, and a 10 percent rating thereafter.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), a 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.

Upon review, the record indicates that the Veteran was experiencing compensable headaches for at least one year prior to the date of his claim.  Specifically, records from the Social Security Administration document the Veteran's complaints of hospital visits for migraine headaches between January and May 2006.  A VA treatment record from September 2006 also documents the Veteran's complaints of "chronic migraine headaches" and his request for medication.  Similarly, a VA treatment record from October 2007 notes that the Veteran experiences recurrent migraines that last for 1-2 days with photophobia, and that he experienced 5 attacks in the last month.  Finally, the November 2008 VA examination that was relied upon by the RO to grant an increased rating states that the Veteran has "a history of headaches for 30 years, without apparent cause, occurring once a week and lately twice a week, lasting 3-4 hours, disabling, with slow progression, associated with photophobia and noise sensitivity."  Thus, based on the evidence documenting the Veteran's compensable headaches prior to his claim, it is factually ascertainable that an increase in disability occurred more than one year prior to the Veteran's filing of a claim for increased compensation benefits. 

Hence, an effective date of August 7, 2006, is granted for the assignment of a 10 percent rating for the service-connected headache disability. 


ORDER

An earlier effective date of August 7, 2006, for the assignment of a 10 percent rating for the service-connected headache disability is granted. 



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


